                        Case 19-22662-PGH     Doc 58   Filed 04/17/20    Page 1 of 8




           ORDERED in the Southern District of Florida on April 17, 2020.




                                                          Paul G. Hyman, Jr.,Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

          In re:                                       CASE NO.: 19-22662-BKC-PGH

          Evelyn Theresa Hordatt,
                                                       CHAPTER 13
                                    Debtor.
                                                   /

           ORDER SUSTAINING DEBTOR’S RENEWED OBJECTION TO CLAIM # 1
            OF BANK OF NEW YORK MELLON TRUST COMPANY/CIT BANK, N.A.


                   THIS MATTER came before the Court for hearing on April 6, 2020 upon the

          Debtor’s Renewed Objection to Claim # 1 of Bank New York Mellon Trust

          Company/CIT Bank, N.A. (the “Objection”) (ECF No. 43). In the Objection, the

          Debtor objects to the claim filed by Bank of New York Mellon/CIT Bank, N.A. (the

          “Creditor”) based upon her assertion that she is a “Borrower” under the terms of the

          Creditor’s mortgage, which prevents the Creditor from accelerating the mortgage
             Case 19-22662-PGH      Doc 58     Filed 04/17/20   Page 2 of 8




until she is deceased or has vacated the property. The Creditor filed a Response to

the Objection (ECF No. 54) asserting that, based upon all of the documents signed

contemporaneously with the mortgage, the Debtor is not a “Borrower” and the death

of the Debtor’s husband allowed for the acceleration of the Creditor’s mortgage so

that the Debtor must pay the entire amount due under the mortgage in her

chapter 13 plan in order to retain the subject property. For the reasons discussed

below, the Court sustains the objection.

                                FACTUAL BACKGROUND

      The parties stipulated that there are no disputed facts and that the Court may

determine the facts in this case based upon a review of the following documents that

are part of the record in this proceeding: the Mortgage (ECF No. 52, pp. 6-25, No. 55,

pp. 7-25, & No. 54-1, pp. 2-11), the Note (ECF No. 54-1, pp. 12-17), the Warranty Deed

(ECF No. 54-2), the Loan Application (ECF No. 56-1), and the Loan Agreement (ECF

No. 56-2), and the case file.

      On March 8, 2008, the Debtor’s late husband entered into two promissory notes

entitled “Adjustable Rate Note (Home Equity Conversion)” (collectively, the “Note”)

with the Creditor. Contemporaneously with the execution of the Note, the Debtor,

joined her husband in signing two Reverse Mortgages (collectively, the “Mortgage”)

to secure the Note.

      The Mortgage contains the following relevant provisions:

      1. The opening paragraph states that “The mortgagor is Garth Richard

          Hordatt, joined by his spouse, Evelyn T. Hordatt, whose address is 8881 SW



                                           2
            Case 19-22662-PGH      Doc 58    Filed 04/17/20     Page 3 of 8




         33rd St. Miramar, Florida 33025 (“Borrower”).”

      2. Above the signature block, the Mortgage states that “BY SIGNING

         BELOW, Borrower accepts and agrees to the terms contained in this

         Security Instrument and in any rider(s) executed by Borrower and recorded

         with it.” The Debtor’s signature appears below this statement and the

         Debtor’s name is typed below her signature followed by the word

         “Borrower.”

      3. Paragraph (2) provides that the “Borrower shall pay all property charges

         consisting of taxes, ground rents, flood and hazard insurance premiums,

         and special assessments in a timely manner, . . . .”

      4. Paragraph 9(A)(i) states that the Creditor “may require immediate

         payment in full of all sums secured by [the Mortgage] if [a] Borrower dies

         and the Property is not the principal residence of at least one surviving

         Borrower.”

      On the same date as the closing on the Note and the Mortgage, the Debtor and

her husband executed a Warranty Deed transferring the property to the Debtor’s

husband, individually. Also on that date, only the Debtor’s husband signed the Loan

Agreement and the Loan Application, both of which define the Debtor’s husband as

the “Borrower” without reference to the Debtor.           Nothing in the Mortgage

incorporates or references any of these additional documents.

      After the death of the Debtor’s husband, the Creditor filed a foreclosure

proceeding on the subject property based upon Paragraph 9(A)(i). On September 23,



                                         3
             Case 19-22662-PGH       Doc 58    Filed 04/17/20   Page 4 of 8




2019, the Debtor filed this Chapter 13 proceeding, which stayed the foreclosure

action. In her plan, the Debtor has proposed to cure arrearages due on the taxes and

insurance for the property.

      The Debtor has objected to the Creditor’s claim because the Creditor included

the principal and interest due under the Note in the claim. The Debtor asserts that

under the terms of the Mortgage, she is a “Borrower,” and the subject property

remains her principal residence, and therefore, the Mortgage cannot be accelerated

until she is deceased or has vacated the property. The Creditor does not contest the

assertion that the subject property is the Debtor’s principal residence, but insists that

the Debtor is not a “Borrower.” The Creditor argues that the Court should consider

all of the loan documents to determine the Debtor’s status under the Mortgage, and

based upon the review of all of the loan documents, the Debtor is not a “Borrower,”

thus the death of the Debtor’s husband allows for the acceleration and foreclosure of

the Mortgage. Based upon this interpretation, the Creditor asserts that its claim

properly includes the principal and interest due, and that the Debtor must cure these

amounts along with the arrearages for taxes and insurance in her chapter 13 plan in

order to retain the property.

                                 LEGAL ANALYSIS

      The Florida Third District Court of Appeals (“Third DCA”) recently decided

whether the surviving spouse is a borrower under a reverse mortgage, in a case with

facts similar to those in this proceeding, en banc in OneWest Bank, FSB v. Palermo

(“Palermo”), 283 So. 3d 346 (Fla. 3d DCA 2019). In Palermo, the en banc Third DCA



                                           4
             Case 19-22662-PGH      Doc 58    Filed 04/17/20   Page 5 of 8




determined that because the mortgage unambiguously defined the surviving spouse

as a borrower and failed to incorporate the other documents, including a document

titled the “Non-Borrowing Spouse Ownership Interest Certification,” it would not

consider these other documents and would not “graft inconsistent provisions

contained in collateral loan documents on the reverse mortgage to alter those

unambiguous provisions.” Id. at 353. Based on this determination, the Third DCA

held that “when the surviving spouse signed the mortgage as a borrower, as revealed

by examination of the mortgage itself, the spouse will be treated as a borrower for the

purposes of the mortgage.” Id. at 355 (internal quotation marks and citation omitted).

      The Third DCA also endorsed its previous decisions on this issue. See id. at

351−52 (deciding that the Palermo case is controlled by Smith v. Reverse Mortg. Sols.,

Inc., 200 So. 3d 221(Fla. 3d DCA 2016) and citing to Edwards v. Reverse Mortg. Sols.,

Inc., 187 So. 3d 895 (Fla. 3d DCA 2016)). In Smith, the Third DCA considered a

mortgage with language and provisions almost identical to those in the Mortgage

here and decided that “based on the plain and unambiguous language of the

mortgage” both the husband and wife were “borrowers” under its terms. See Smith,

200 So. 3d at 226. In Edwards, the Third DCA decided that the surviving spouse was

a “borrower” under the terms of a mortgage even though the spouse had executed a

quitclaim deed of the property to her husband prior to signing the mortgage. See

Edwards, 187 So. 3d at 896−97.

      The Court recognizes that this same issue was considered by the Southern

District of Florida District Court in Reverse Mortg. Solutions, Inc. v. Nunez, 598



                                          5
             Case 19-22662-PGH      Doc 58     Filed 04/17/20    Page 6 of 8




B.R. 876 (S.D. Fla. 2019), and there, the District Court decided that the surviving

spouse was not a “borrower” based upon a review of all the documents in that case.

See Nunez, 598, B.R. at 883−84. While Nunez had facts similar to this case, the

decision was based upon the panel decision in OneWest Bank, FSB v. Palermo, 2018

WL 1832326 (Fla. 3d DCA 2018) that was withdrawn by the Third DCA en banc

decision referenced above. See id. at 883. The Third DCA en banc decision was

entered the month after the reversal by the District Court. See Palermo, 285 So. 3d

at 346 (withdrawing the panel decision).

      This Court additionally determines that the decision by the Florida Fourth

District Court of Appeals in Nationstar Mortg. Co. v. Levine, 216 So. 3d 711 (Fla. 4th

DCA 2017) is distinguishable from this case because the mortgage in that case

defined the surviving spouse both as a borrower and as a “non-borrowing spouse,”

thus creating an ambiguity within the mortgage document and necessitating a review

of other loan documents to resolve the conflicting provisions.

      Even if this Court considered all the additional documents submitted by the

Creditor, nothing in the Loan Agreement, Loan Application, Warranty Deed, or Note

alters the definition of the term “Borrower” as it is defined in the Mortgage. The

Warranty Deed does not contain a definition of “Borrower” and, therefore, does not

affect the terms used within the Mortgage. The Loan Application is superseded by

the plain language contained in the Mortgage and the Note. Because the Debtor is a

party to the Mortgage and not a party to the Note, the Creditor’s only claim against

the Debtor is the in rem claim on the property based upon the terms of the Mortgage.



                                           6
             Case 19-22662-PGH     Doc 58     Filed 04/17/20   Page 7 of 8




See Palermo, 283 So. 3d at 355. Both the Mortgage and the Note provide that the

Creditor’s ability to enforce the Note is solely based upon the sale of the subject

property covered by the Mortgage. (See ECF No. 54-1, p. 5, ¶ 10 & p. 12, ¶ 4).

Therefore, the definition of “Borrower” in the Mortgage controls over the conflicting

definition of “Borrower” in the Note because the Note defines the parameters of the

debt owed by the Debtor’s husband and the Mortgage defines the parameters of the

Creditor’s ability to enforce the obligation created by the Note. See Palermo, 283

So. 3d at 355.

      Because the Mortgage clearly and unambiguously defines the Debtor as a

“Borrower,” and fails to incorporate any documents, such as the Loan Application,

the Loan Agreement, the Note, or the Warranty Deed, into the terms of the Mortgage,

the Creditor has not met all of the conditions precedent required for the acceleration

of the amounts due on the Note. Additionally, after consideration of all the loan

documents, the Debtor is a “Borrower” under the terms of the Mortgage, and the

condition precedent to acceleration of the amounts due under the Mortgage was not

met. Therefore, the claim filed by the Creditor is allowed only as to the amounts due

for the taxes and insurance on the subject property.

      For the reasons stated above, it is ORDERED that:

      1.     The Renewed Objection to Claim # 1 of Bank New York Mellon Trust

Company/CIT Bank, N.A. is SUSTAINED.

      2.     Claim # 1 is DISALLOWED except for the amounts due on the taxes and

insurance.



                                          7
             Case 19-22662-PGH   Doc 58    Filed 04/17/20   Page 8 of 8




                                     ###

Copies Furnished To:
All Parties in Interest




                                      8
